EXHIBIT 10.8
 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”), dated as of October 1,
2012, is made by and between Bonanza Goldfields Corp., a Nevada corporation
located at 2415 East Camelback Road, Suite 700, Phoenix, AZ 85016 (the
“Company”), and Tonaquint, Inc., a Utah corporation with offices at 303 East
Wacker Drive, Suite 1200, Chicago, Illinois 60601 (the “Investor”).


A. Upon the terms and subject to the conditions of that certain Securities
Purchase Agreement of even date herewith between the Investor and the Company
(the “Purchase Agreement,” and together with each document entered into in
connection therewith or pursuant thereto, the “Transaction Agreements”), the
Company has agreed to issue and sell to the Investor a Secured Convertible
Promissory Note in the face amount of $1,660,000.00 (including any promissory
note(s) that replace(s) or is or are exchanged for such referenced promissory
note, the “Note”) and a warrant (the “Warrant”) to purchase shares of the
Company’s Common Stock, $0.0001 par value per share (“Common Stock”).


B. The Note is convertible into shares of Common Stock (the “Conversion Shares,”
which term, for purposes of this Agreement, and notwithstanding any other
provision contained herein, shall include all shares of Common Stock issuable
under the Note, including without limitation on any type of conversion of or in
lieu of accrued interest or as payments of principal and interest under the
Note, but without regard to any limitations on the issuance, conversion or
payment of Common Stock under the Note) upon the terms and subject to the
conditions contained in the Note.


C. The Warrant is exercisable for shares of Common Stock (the “Warrant Shares,”
which term, for purposes of this Agreement, and notwithstanding any other
provision contained herein, shall include all shares of Common Stock issuable
upon any exercise of the Warrant, but without regard to any limitations on the
issuance of Common Stock under, or exercise of, the Warrant) upon the terms and
subject to the conditions contained in the Warrant.


D. In order to induce the Investor to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), with respect to the Registrable Securities (as defined below).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.            Definitions. Unless otherwise defined below or indicated herein,
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Purchase Agreement:


“Closing Date” means the date of the closing of the transactions contemplated by
the Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 


“Effective Date” means the date the U.S. Securities and Exchange Commission (the
“SEC”) declares effective a Registration Statement otherwise meeting the
conditions contemplated hereby to be effective.


“Increased Conversion or Warrant Shares” means the Company’s good faith estimate
of the number of shares of Common Stock, in addition to the Conversion Shares
and Warrant Shares determined as of the date hereof, which the Company
anticipates, as of the relevant date of determination, will be issuable to the
Holder as a result of any adjustment to (i) the Conversion Price (as defined in
the Note) or the Exercise Price (as defined in the Warrant) or (ii) the number
of Conversion Shares or Warrant Shares resulting from the application of any
provision of the Note, Warrant or any of the other Transaction Agreements
subsequent to the date hereof.


“Investor” means the Investor and any permitted transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 10 hereof and who holds the Note or Registrable Securities.


“Permitted Suspension Period” means not more than two (2) periods during any
consecutive 12-month period during which the Holder’s right to sell Registrable
Securities under a Registration Statement is suspended, provided, however, that
neither such period shall (i) be for more than twenty (20) days nor (ii) begin
less than ten (10) Trading Days after the last day of the preceding suspension
period (whether or not such last day was during or after a Permitted Suspension
Period).


“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in a Registration
Statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in such
Registration Statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a Registration Statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that such Registration Statement would be materially
misleading absent the inclusion of such information.


“Register,” “Registered,” and “Registration” refer to a registration effected by
preparing and filing a Registration Statement or Registration Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering of effectiveness of such Registration
Statement(s) by the SEC.


“Registrable Securities” means, collectively, the Conversion Shares, the Warrant
Shares, and the Increased Conversion or Warrant Shares.
 
 
2

--------------------------------------------------------------------------------

 


“Registration Statement” means a registration statement of the Company under the
Securities Act covering Registrable Securities on Form S-3, if the Company is
then eligible to file using such form, and if not eligible, on Form S-1 or other
appropriate form.


“Required Filing Date” means with respect to the Initial Registration Statement,
the date that is forty-five (45) days after the Closing Date.


“Restricted Sale Date” means each date, other than a date during a Permitted
Suspension Period, on which the Investor is restricted from making sales of
Registrable Securities covered by any previously effective Registration
Statement.


2.            Registration.


(a)           Mandatory Registration.


(i)            The Company shall prepare and file with the SEC, as soon as
practicable after the Closing Date but no later than the Required Filing Date, a
Registration Statement (the “Initial Registration Statement”) registering for
resale by the Investor the number of shares of Common Stock that would be
required for the Investor to sell all Registrable Securities, determined as of
such time (all Registrable Securities, determined as of the applicable time of
determination designated herein, the “Required Number of Registered
Shares”).  Notwithstanding such requirement, but subject to Section 2(a)(iii)
below, the Company’s obligation to register the Registrable Securities shall
initially be satisfied by the registration of the Initial Number of Shares to Be
Registered (as defined below) pursuant to the Initial Registration
Statement.  The “Initial Number of Shares to Be Registered” equals one hundred
million (100,000,000) shares of Common Stock. Unless otherwise specifically
agreed to in writing in advance by the Holder, the Initial Registration
Statement (A) shall include only the Registrable Securities, and (B) shall also
state that, in accordance with Rule 416 and 457 under the Securities Act, it
also covers such indeterminate number of additional shares of Common Stock as
may become issuable upon conversion of the Note, exercise of the Warrant or
issuances of Increased Conversion or Warrant Shares covered by the Initial
Registration Statement to prevent dilution resulting from stock splits, stock
dividends or similar transactions.


(ii)           The Company will use its best efforts to cause the Initial
Registration Statement to be declared effective on a date which is no later than
the date that is one hundred twenty (120) days after the Required Filing Date
and to keep such Registration Statement effective for a period of no less than
one hundred and eighty (180) days.


(iii)          If at any time the number of shares of Common Stock then
registered under one or more Registration Statements (including the Initial
Registration Statement) is less than the then-current Required Number of
Registered Shares (the number of additional shares of Common Stock required to
be registered in order for there to be an aggregate number of shares of Common
Stock registered or sought to be registered in one or more Registration
Statements (including the Initial Registration Statement) equal to the
then-current Required Number of Registered Shares, the “Increased Number of
Shares to Be Registered”), the Company shall, upon written request of the
Investor (the “Request Date”), either amend any Registration Statement or file
with the SEC an additional Registration Statement to register the number of
shares of Common Stock equal to the Increased Number of Shares to Be Registered;
provided, however, that for purposes of this provision, under no condition shall
the Company be required to register any additional shares if such increase would
cause the total number of shares subject to Registration Statements under this
Agreement to be greater than the number of such shares which the SEC permits to
be included in such Registration Statements.  The Company shall file such
amended Registration Statement or additional Registration Statement within
thirty (30) days after the Request Date, and will use its best efforts to cause
the amended Registration Statement or additional Registration Statement to be
declared effective, (1) with respect to the Initial Registration Statement, the
Required Effective Date, and (2) with respect to any other Registration
Statement, on a date which is no later than the earlier of (A) five (5) days
after notice by the SEC that such may be declared effective and (B) ninety (90)
days after the Request Date.


 
3

--------------------------------------------------------------------------------

 
 
(b)           Event of Default.


(i)            If a Registration Statement is not filed with the SEC by the
Required Filing Date as contemplated by this Agreement, an Event of Default (as
defined in the Note) shall be deemed to have occurred under the Note, and, in
addition to all other remedies set forth in the Note, a penalty equal to $100
per day shall be added to the principal balance of the Note for so long as such
Registration Statement remains unfiled.


(ii)           If a Registration Statement is not effective by the applicable
date required in this Agreement (regardless of the reason or whether the Company
has used its best efforts to accomplish such), or if there is a Restricted Sale
Date, an Event of Default shall be deemed to have occurred under the Note and,
in addition to all other remedies set forth in the Note, a penalty equal to $100
per day shall be added to the principal balance of the Note for so long as such
Registration Statement remains not yet effective and also for the occurrence of
each Restricted Sale Date, as the case may be.


3.            Obligations of the Company.  In connection with the registration
of the Registrable Securities, the Company shall do each of the following:


(a)           Prepare promptly, and file with the SEC by the times required
hereunder all Registration Statements (including amendments thereto) required
hereunder, and thereafter use its best efforts to cause all such Registration
Statements (and amendments, as applicable) to become effective by the times
required hereunder and keep all such Registration Statements (as amended)
effective at all times during the period (the “Registration Period”) continuing
until the earlier of (i) the date when the Investor may sell all Registrable
Securities under Rule 144 without volume or other restrictions or limits and
(ii) the date the Investor no longer owns any of the Registrable Securities,
none of which such Registration Statements (including any amendments or
supplements thereto and prospectuses contained therein) shall contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading;


(b)           Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement
required hereunder and the prospectus used in connection with each such
Registration Statement as may be necessary to keep each such Registration
Statement effective at all times during the Registration Period, and, during the
Registration Period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by each such Registration Statement until such time as all of such Registrable
Securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof as set forth in each such
Registration Statement;


(c)           Permit a single firm of counsel designated by the Investor (which,
until further notice, shall be deemed to be Hansen Black Anderson PLLC,
Attn:  Jonathan K. Hansen, which firm has requested to receive such
notification, “Investor’s Counsel”) to review all Registration Statements
required hereunder and all amendments and supplements thereto within a
reasonable period of time (but not less than three (3) Trading Days) prior to
their filing with the SEC, and not file any document in a form to which
Investor’s Counsel reasonably objects; provided, however, that if Investor’s
Counsel has not provided comments or objections by email to the applicable
Registration Statement within three (3) Trading Days after email receipt of an
MS Word version of the applicable Registration Statement and attachments, then
Investor’s Counsel will be deemed to have approved such Registration Statement;
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           Notify the Investor and the Investors Counsel immediately (and, in
the case of clause (i)(A) below, not less than three (3) Trading Days prior to
such filing) and (if requested by any such person) confirm such notice in
writing no later than one (1) Trading Day following the day (i)(A) when a
prospectus or any prospectus supplement or post-effective amendment to a
Registration Statement is proposed to be filed; (B) whenever the SEC notifies
the Company whether there will be a review of a Registration Statement; (C)
whenever the Company receives (or a representative of the Company receives on
its behalf) any oral or written comments from the SEC in respect of a
Registration Statement (copies or, in the case of oral comments, summaries of
such comments shall be promptly furnished by the Company to the Investor); and
(D) with respect to a Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to a
Registration Statement or prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of any
Registration Statement or the initiation of any proceedings for that purpose;
(iv) if at any time any of the representations or warranties of the Company
contained in any agreement (including any underwriting agreement) contemplated
hereby ceases to be true and correct in all material respects; (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and (vi) of the occurrence of any event that to the
best knowledge of the Company makes any statement made in a Registration
Statement or prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, prospectus or other
documents so that, in the case of such Registration Statement or the prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  In addition, the Company shall communicate with the
Investors Counsel with regard to its proposed written responses to the comments
contemplated in clause (C) of this Section 3(d), so that, to the extent
practicable, the Investor shall have the opportunity to comment thereon;

(e)           Furnish to the Investor and to Investor’s Counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one (1) copy of each Registration Statement filed
hereunder, each preliminary prospectus and prospectus, and each amendment or
supplement thereto, and (ii) such number of copies of a prospectus, and all
amendments and supplements thereto and such other documents, as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Investor;


(f)           As promptly as practicable after becoming aware thereof, notify
the Investor of the happening of any event of which the Company has knowledge,
as a result of which the prospectus included in any Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and use its best efforts promptly to prepare a supplement or
amendment to each such Registration Statement or other appropriate filing with
the SEC to correct such untrue statement or omission, and deliver a number of
copies of such supplement or amendment to the Investor as the Investor may
reasonably request;
 
 
5

--------------------------------------------------------------------------------

 


(g)           As promptly as practicable after becoming aware thereof, notify
the Investor of the issuance by the SEC of a Notice of Effectiveness or any
notice of effectiveness or any stop order or other suspension of the
effectiveness of any Registration Statement;


(h)           Comply with Regulation FD or any similar rule or regulation
regarding the dissemination of information regarding the Company, and in
furtherance of the foregoing, and not in limitation thereof, not disclose to the
Investor any non-public material information regarding the Company;


(i)           Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of a Registration Statement, the Company
notifies the Investor in writing that the effectiveness of such Registration
Statement is suspended for any reason, whether due to a Potential Material Event
or otherwise, the Investor shall not offer or sell any Registrable Securities
covered by such Registration Statement, or engage in any other transaction
involving or relating to the Registrable Securities covered by such Registration
Statement, from the time of the giving of such notice until the Investor
receives written notice from the Company that such the effectiveness of such
Registration Statement has been restored, whether because the Potential Material
Event has been disclosed to the public or it no longer constitutes a Potential
Material Event or otherwise; provided, however, that the Company may not so
suspend the rights of holders of Registrable Securities covered by any such
Registration Statement during the periods such Registration Statement is
required to be in effect, other than during a Permitted Suspension Period (and
the applicable provisions of Section 2(b) shall apply with respect to any such
suspension (other than during a Permitted Suspension Period)) or at any time
during which the applicable Registrable Securities are eligible for an exemption
from registration and freely tradeable under Rule 144 (defined below);


(j)           Use its reasonable efforts to secure and maintain the designation
of all the Registrable Securities covered by one or more Registration Statements
on the Principal Trading Market and the quotation of the Registrable Securities
on the Principal Trading Market;


(k)           Provide a transfer agent (“Transfer Agent”) and registrar, which
may be a single entity, for the Registrable Securities not later than the
Effective Date for the Initial Registration Statement;


(l)           Cooperate with the Investor to facilitate the timely preparation
and delivery of certificates for the Registrable Securities to be offered
pursuant to each Registration Statement and enable such certificates for the
Registrable Securities to be in such denominations or amounts as the case may
be, as the Investor may reasonably request, and, no later than five (5) Trading
Days after a Registration Statement is ordered effective by the SEC, the Company
shall deliver, and shall cause legal counsel selected by the Company to deliver,
to the Transfer Agent for the Registrable Securities (with copies to the
Investor) an appropriate instruction and opinion of such counsel, which shall
include, without limitation, directions to the Transfer Agent to issue
certificates of Registrable Securities (including certificates for Registrable
Securities to be issued after the applicable Effective Date and replacement
certificates for Registrable Securities previously issued) covered by the
relevant Registration Statement without legends or other restrictions, subject
to compliance with applicable law and other rules and regulations, including,
without limitation, prospectus delivery requirements and provisions of this
Agreement limiting or suspending the ability to sell Registrable Securities
thereunder;
 
 
6

--------------------------------------------------------------------------------

 


(m)           Take all other reasonable administrative steps and actions
necessary to expedite and facilitate disposition by the Investor of the
Registrable Securities pursuant to each Registration Statement; provided,
however, that the foregoing does not require that the Company take any steps
whatsoever regarding the identification or selection of a broker to sell the
Registrable Securities, the identification of buyers of the Registrable
Securities, or the negotiation of the sale  terms of the Registrable Securities;
and


(n)           Not file any registration statement (other than the Initial
Registration Statement and amendments thereto) during the period commencing on
the Closing Date and ending on the Effective Date for the Initial Registration
Statement.


4.            Obligations of the Investor.  In connection with the registration
of the Registrable Securities, the Investor shall have the following
obligations:


(a)           The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of its Registrable Securities from any such
Registration Statement; and


(b)           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f), (g)
or (i) above, the Investor will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f), (g) or (i),
and, if so directed by the Company, the Investor shall deliver to the Company
(at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.


5.            Expenses of Registration.   All reasonable expenses (other than
underwriting discounts and commissions of the Investor) incurred in connection
with registrations, filings or qualifications pursuant to Section 3, but
including, without limitation, all registration, listing, and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
the Company shall be borne by the Company.  In addition, a fee equal to
$2,000.00 for the review of each Registration Statement by Investor’s Counsel
shall be borne by the Company.


6.            Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:
 
 
7

--------------------------------------------------------------------------------

 


(a)           To the extent permitted by law, the Company will indemnify and
hold harmless the Investor, the directors, if any, of the Investor, and the
officers, if any, of the Investor (each, an “Investor Indemnified Party”),
against any losses, claims, damages, liabilities or expenses (joint or several)
incurred (collectively, “Claims”) to which any of them may become subject under
the Securities Act, Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or otherwise, insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations in any Registration
Statement, or any post-effective amendment thereof, or any prospectus included
therein: (i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law (the matters in the foregoing clauses (i)
through (iii) being, collectively referred to as “Violations”).  Subject to
clause (b) of this Section 6, the Company shall reimburse the Investor promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by the Investor in connection with
investigating or defending any such Claim.  Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained above in this
Section 6(a) shall not apply to any Claim arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of such Investor Indemnified
Party expressly for use in connection with the preparation of the applicable
Registration Statement, any such amendment thereof or supplement thereto or
prospectus, if such prospectus (or supplement or amendment thereto) was timely
made available by the Company pursuant to Section 3(b) hereof, or to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed.  The Investor will indemnify the Company and its officers, directors
and agents (each, a “Company Indemnified Party,” and together with the Investor
Indemnified Parties, each an “Indemnified Party”) against any Claims arising out
of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company, by or on behalf of the
Investor, expressly for use in connection with the preparation of a Registration
Statement or the amendment or supplement thereto, except that such agreement to
indemnify shall not apply to any Claim arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Investor by or on behalf of a Company Indemnified Party, or to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of the Investor, which consent shall not be
unreasonably withheld or delayed.


(b)           Promptly after receipt by an Indemnified Party under this Section
6 of notice of the commencement of any action (including any governmental
action) for which indemnification may be sought under this Section 6, such
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
satisfactory to the indemnifying party (provided such counsel shall not have a
conflict of interest with the Indemnified Party and provided that all defenses
available to the Indemnified Party can be maintained without prejudicing the
rights of the indemnifying party).  Subject to the provisions herein stated and
after notice from the indemnifying party to such Indemnified Party of the
indemnifying party’s election so to assume the defense thereof, the indemnifying
party will not be liable to such Indemnified Party under this Section 6 for any
legal or other reasonable out-of-pocket expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnifying party shall not pursue the
action to its final conclusion.  The Indemnified Party shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof, but the fees and reasonable out-of-pocket expenses of such counsel
shall not be at the expense of the indemnifying party if the indemnifying party
has assumed the defense of the action with counsel as provided above.  The
failure to deliver written notice to the indemnifying party within a reasonable
time of the commencement of any such action shall not relieve such indemnifying
party of any liability to the Indemnified Party under this Section 6, except to
the extent that the indemnifying party is prejudiced in its ability to defend
such action by such delayed notice.  The indemnification required by this
Section 6 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as such expense, loss, damage or
liability is incurred and is due and payable; provided, however, that the
Investor shall not be obligated to make any indemnification payment to the
Company or any other Company Indemnified Party under this Section 6 unless and
until there has been a final adjudication of liability on the part of the
Investor.
 
 
8

--------------------------------------------------------------------------------

 


7.            Contribution.  To the extent any indemnification by an
indemnifying party is prohibited or limited by law, the indemnifying party
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that (a) no contribution shall be made under
circumstances where the maker would not have been liable for indemnification
under the fault standards set forth in Section 6; (b) no seller of Registrable
Securities guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any seller
of Registrable Securities who was not guilty of such fraudulent
misrepresentation; and (c) except where the seller has committed fraud (other
than a fraud by reason of the information included or omitted from a
Registration Statement as to which the Company has not given notice as
contemplated under Section 3 hereof) or intentional misconduct, contribution by
any seller of Registrable Securities shall be limited in amount to the net
amount of proceeds received by such seller from the sale of such Registrable
Securities.


8.            Reports under Securities Act and Exchange Act.  With a view to
making available to Investor the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit Investor to sell securities of the Company to the public without
Registration (“Rule 144”), the Company agrees to:


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;


(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested to permit the Investor to sell such securities pursuant
to Rule 144 without Registration; and


(d)           at the request of the Investor, give its Transfer Agent
instructions (supported by an opinion of Company’s counsel or of the Investor’s
counsel, if required or requested by the Transfer Agent) to the effect that,
upon the Transfer Agent’s receipt from the Investor of


(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Investor’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Registrable Securities which the Investor proposes to sell (the
“Securities Being Sold”) is not less than six months and (B) as to such other
matters as may be appropriate in accordance with Rule 144 under the Securities
Act, and


(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the Investor’s Counsel shall be deemed acceptable) that, based on
the Rule 144 Certificate, Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective Registration
Statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.
 
 
9

--------------------------------------------------------------------------------

 
 
9.            Piggyback Registrations. The Company shall notify the Investor in
writing at least 15 business days prior to the filing of any registration
statement under the Securities Act for purposes of a public offering of
securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company) and
will afford the Investor an opportunity to include in each such registration
statement all or part of the Registrable Securities the Investor holds.  If the
Investor desires to include in any such registration statement all or any part
of the Registrable Securities held by the Investor, the Investor shall, within
15 business days after the above-described notice from the Company, so notify
the Company in writing. Such notice shall state the intended method of
disposition of the Registrable Securities by the Investor. In the event the
Investor desires to include less than all of its Registrable Securities in any
such registration statement it shall continue to have the right to include any
Registrable Securities in any subsequent registration statement or registration
statements as may be filed by the Company with respect to offerings of its
securities, all upon the terms and conditions set forth herein.

10.          Assignment of the Registration Rights.  The rights to have the
Company register Registrable Securities pursuant to this Agreement shall be
automatically assigned by the Investor to any transferee of the Registrable
Securities (or all or any portion of the unconverted Note or any unexercised
Warrant) only if the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, (b) the securities with respect to which such
registration rights are being transferred or assigned, and (c) written evidence
of the transferee’s assumption of the Investor’s obligations under this
Agreement.


11.          Amendment of Registration Rights.  Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.  Any amendment or waiver
effected in accordance with this Section 11 shall be binding upon the Investor
and the Company.


12.          Expiration of Registration Rights.  The obligations of the Company
under Sections 2, 3, 5, 8, 9 and 10 under this Agreement shall expire upon the
earlier to occur of (i) the date the Outstanding Balance (as defined in the
Note) under the Note has been paid or redeemed in full and the Warrant has been
exercised in full (or is otherwise expired), and (ii) the date that all of the
Registrable Securities can (assuming net issue exercise of the Warrant) be sold
pursuant to Rule 144 without compliance with any volume, manner of sale, or
public information provisions of Rule 144.
 
 
10

--------------------------------------------------------------------------------

 


13.          Miscellaneous.


(a)           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.


(b)           Notices required or permitted to be given hereunder shall be given
in the manner contemplated by the Purchase Agreement, if to the Company or to
the Investor, to their respective address contemplated by the Purchase
Agreement, or at such other address as each such party furnishes by notice given
in accordance with the Purchase Agreement.


(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


(d)           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Utah for contracts to be wholly performed in such
state and without giving effect to the principles thereof regarding the conflict
of laws.  Each of the parties consents to the exclusive jurisdiction of the
federal courts whose districts encompass any part of Salt Lake County or the
state courts of the State of Utah sitting in Salt Lake County in connection with
any dispute arising under this Agreement and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions.


(e)           The Company and the Investor hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other in respect of any matter arising out of or in connection with
this Agreement or any of the other Transaction Agreements.


(f)           Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this
Agreement or the validity or enforceability of this Agreement in any other
jurisdiction.
 
 
11

--------------------------------------------------------------------------------

 


(g)           Subject to the requirements of Section 10 hereof, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto.


(h)           All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.


(i)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning thereof.


(j)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement.  This Agreement, once executed by a party, may be delivered
to the other party hereto by telephone line facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.


(k)           The Company acknowledges that any failure by the Company to
perform its obligations under Section 3(a) hereof, or any delay in such
performance could result in loss to the Investor, and the Company agrees that,
in addition to any other liability the Company may have by reason of such
failure or delay, the Company shall be liable for all direct damages caused by
any such failure or delay, unless the same is the result of force
majeure.  Neither party shall be liable for consequential damages.


(l)           This Agreement (including to the extent relevant the provisions of
other Transaction Agreements) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein.


(m)           In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement, the parties agree that the party who is
awarded the most money shall be deemed the prevailing party for all purposes and
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the litigation and/or dispute without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses.  Nothing
herein shall restrict or impair a court’s power to award fees and expenses for
frivolous or bad faith pleading.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 

  COMPANY:           BONANZA GOLDFIELDS CORP.           By:
________________________________     Name ______________________________    
Title _______________________________             INVESTOR:
 
TONAQUINT, INC.
            By: ________________________________       John M. Fife, President  


[Signature page to Registration Rights Agreement]
 
 
13 

--------------------------------------------------------------------------------